AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Eastern District
                                                 __________         of of
                                                             District  Tennessee
                                                                          __________

                     Isabel Zelaya, et al.                        )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 3:19-cv-00062-PLR-HBG
                                                                  )
                       Jere Miles, et al.                         )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Perez




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                       See attached.




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk




     Case 3:19-cv-00062-PLR-HBG Document 83 Filed 04/16/19 Page 1 of 3 PageID #: 1422
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00062-PLR-HBG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




      Case 3:19-cv-00062-PLR-HBG Document 83 Filed 04/16/19 Page 2 of 3 PageID #: 1423
                                Listing of Plaintiffs’ Attorneys


  Meredith B. Stewart                              William L. Harbison (No. 7012)
  SOUTHERN POVERTY LAW CENTER                      Phillip F. Cramer (No. 20697)
  201 Saint Charles Avenue, Suite 2000             John L. Farringer IV (No. 22783)
  New Orleans, LA 70170                            SHERRARD ROE VOIGT & HARBISON, PLC
  Telephone: (504) 486-8982                        150 3rd Avenue South, Suite 1100
  Facsimile: (504) 486-8947                        Nashville, TN 37201
  meredith.stewart@splcenter.org                   Telephone: (615) 742-4200
                                                   Facsimile: (615) 742-4539
  Julia Solórzano                                  bharbison@srvhlaw.com
  SOUTHERN POVERTY LAW CENTER                      pcramer@srvhlaw.com
  P.O. Box 1287                                    jfarringer@srvhlaw.com
  Decatur, GA 30031
  Telephone: (404) 521-6700                        Jeremy Berman*
  Facsimile: (404) 221-5857                        4 Times Square
  julia.solorzano@splcenter.org                    New York, NY 10036-6522
                                                   T: 212-735-2032
  Trudy S. Rebert                                  F: 917-777-2032
  NATIONAL IMMIGRATION LAW CENTER                  E: Jeremy.Berman@probonolaw.com
  P.O. Box 721361
  Jackson Heights, NY 11372                        Arthur R. Bookout*
  Telephone: (646) 867-8793                        One Rodney Square
  Facsimile: (213) 639-3911                        920 N. King Street
  rebert@nilc.org                                  Wilmington, Delaware 19801
                                                   T: 302-651-3026
  Melissa S. Keaney                                F: 302-434-3026
  Nora A. Preciado                                 E: Art.Bookout@probonolaw.com
  Araceli Martínez-Olguín
  NATIONAL IMMIGRATION LAW CENTER                  Whitney Wester*
  3450 Wilshire Blvd. #108 – 62                    1000 Louisiana
  Los Angeles, CA 90010                            Suite 6800
  Telephone: (213) 639-3900                        Houston, TX 77002
  Facsimile: (213) 639-3911                        T: 713-655-5152
  keaney@nilc.org                                  F: 713-483-9152
  preciado@nilc.org                                E: Whitney.Wester@probonolaw.com
  martinez-olguin@nilc.org
                                                   *Pro hac vice application forthcoming
  Eben P. Colby*
  500 Boylston Street
  Boston, Massachusetts 02116
  T: 617-573-4855
  F: 617-305-4855
  E: Eben.Colby@probonolaw.com




Case 3:19-cv-00062-PLR-HBG Document 83 Filed 04/16/19 Page 3 of 3 PageID #: 1424
